Citation Nr: 1423878	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-15 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to December 6, 2013.

2.  Entitlement to a rating in excess of 50 percent since December 6, 2013.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to April 1969.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A written transcript of this hearing has been associated with the claims file.

This issue was previously remanded for an additional VA examination and updated VA treatment records.  Both of these requested actions were completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to May 9, 2012, PTSD was manifested by depression, nightmares, poor sleep, anxiety, and some short term memory loss, as well as good relationships with family and a few friends, full orientation, intact memory, good concentration, normal speech and thought patterns, and GAF scores in the moderate range.

2.  Since May 9, 2012, PTSD has been manifested by panic attacks, chronic sleep impairment, depressed mood, irritability, and mild memory loss.

3.  During the entire time on appeal, PTSD has not been manifested by symptoms consistent with a higher rating or an inability to establish and maintain effective relationships. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD were not met or approximated prior to May 9, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for a 50 percent rating, but no more, for PTSD were met effective May 9, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9411 (2013).

3.  The criteria for a rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his PTSD.  His disability was rated 30 percent prior to December 6, 2013, and 50 percent after that date.  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned if the disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A higher 70 percent evaluation is assigned with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual.  While highly probative, these GAF scores are not determinative.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the rating schedule.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

The evidence reflects the Veteran has consistently received mental health treatment at a VA medical facility throughout the period on appeal.  Since 2007, he has attended weekly group therapy.  The records from this group therapy comment on the progress of a group as a whole, but do not specifically identify the Veteran's symptoms.

In August and September 2007, the Veteran was seen for individual mental health treatment.  The physician noted that the Veteran maintained good eye contact and was appropriately groomed.  He reported experiencing increased symptoms, especially following news from Iraq.  He described moderate to serious recurrent depression, nightmares once or twice a month, and feelings of anxiety.  He also described a good relationship with a few friends and his family, including his elderly mother who he spent a lot of his time caring for.  He was consistently noted to be cooperative, fully oriented, memory and concentration intact, and spoke with normal speech and thought pattern.  GAF scores ranging from 55 to 60 were assigned, suggesting moderate symptoms.  

In a May 2009 VA examination, although the Veteran described previous drug abuse, he had been sober for the last ten years.  He described a fair relationship with his family and friends, and spent his free time watching TV.  He endorsed experiencing the following symptoms: emotionally guarded, anxious, depressed, flashbacks, intrusive memories, isolative, and irritability.  He reported these symptoms occurred daily, and ranged from moderate to severe.  He also reported he got panicky at times, but had no history of panic attacks.

Upon examination, the examiner noted the Veteran had good concentration and attention, but was easily distracted and agitated throughout the evaluation.  He was neatly attired, fully oriented, cooperative, and spoke with a normal rate and flow of speech.  However, some obsessive and ritualistic behavior was noted, particularly hypervigilance.  He demonstrated some short term memory loss, but his long term memory was grossly intact.  The examiner opined that the Veteran suffered from impairment in all aspects of his psychosocial functioning, except for the routine responsibilities of self-care, and assigned a GAF score of 55, suggesting continued moderate symptoms.

In letters dated July 2009 and April 2010, the Veteran's VA psychiatrist described he continued to experience nightmares, anxiety, poor social relationships, depressed mood, and continual checking for disturbances during the night.  In a treatment records from April 2012, the physician noted poor sleep due to nightmares, isolation, and irritability, but no suicidal ideation.  In a May 2012 letter, the VA physician opined that the Veteran slept only around four hours per night, and continued to have a tendency to isolate and struggle with his temper.  

The medical records prior to May 2012 do not establish that the Veteran met the criteria most consistent with a 50 percent rating.  He was consistently noted to present as well-groomed and spoke with a full range of affects.  Although the examiner noted some short-term memory impairment, no impairment of the long-term impairment was noted.  He did not have panic attacks during this period, and therefore did not meet the criteria for panic attacks more than weekly.  No impairment of judgment or abstract thinking was noted.  He continued to maintain a relationship with his family, and GAF scores suggesting only moderate symptoms were assigned.  Therefore, the evidence does not establish that he met or approximated the criteria for a higher rating at any point prior to May 2012.

In May 2012, the Veteran testified at a hearing before the undersigned VLJ.  He reported experiencing panic attacks more than once a week, declining memory, and chronic sleep impairment.  He also reported increased stress due to his decreasing physical health, especially his diabetes.  He lived alone, but in the same building as his elderly mother.  His adult kids and ex-wife all lived in Georgia.  He visited them three years ago, and reported he kept up with the kids occasionally.  His hobby of tropical fish kept him busy.

At his hearing, the Veteran reported experiencing some of the symptoms associated with a higher 50 percent rating, including weekly panic attacks, for the first time during the period on appeal.  The presence of these symptoms was confirmed by a December 2013 VA examination which opined his PTSD symptoms had increased during the previous year.  Accordingly, the Board finds a higher 50 percent rating was warranted effective the date of the Veteran's hearing, May 9, 2012.

In a June 2013 treatment record, the Veteran reported he dined with his mother nightly, but had a troubled relationship with his adult children.  He again reported concern about his medical health, but appeared neat, alert, and oriented.  He described only minimal socialization and difficulty getting a full night's sleep, but no suicidal ideation.  He continued to be involved in his tropical fish hobby, with multiple freshwater tanks.  He stated his medications worked well for him, so they were continued.  The physician noted that the Veteran spoke with a range of affects but he seemed isolated.  A GAF score of 55 was assigned.

In a December 2013 VA examination, the Veteran reported he continued to live in the same building as his mother and still had dinner with her nightly.  He had no contact with his adult children for years, although the examiner noted it was unclear why.  He maintained a good relationship with his sister and an aunt.  In his spare time he enjoyed watching TV and attending to his seven large tropical fish tanks.  He endorsed experiencing the following symptoms due to his PTSD: depressed mood, anxiety, sleep impairment, irritability, hypervigilance, chronic sleep impairment, mild memory loss (including forgetting names and directions), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or worklike setting.  He also reported increased stress over his decreasing physical health, particularly including his diabetes mellitus.

The examiner opined that the Veteran's PTSD symptoms had worsened over the previous year.  He now experienced nightmares more than three times a week and flashbacks several times per week.  He was socially withdrawn, estranged from his children, and intentionally avoided intimate relationships due to a fear of closeness.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 55.

Therefore, the report from this examiner specifically indicated that the Veteran met the criteria associated with the current 50 percent rating, including occupational and social impairment with reduced reliability and productivity.  
However, the evidence does not establish that he met the criteria for a higher 70 percent rating, including occupational and social impairment with deficiencies in most areas, at any point during the period on appeal.  

The Veteran did not endorse experiencing suicidal ideation or near-continuous panic or depression at any point during the period on appeal.  His speech was consistently noted to be logical, and he was fully oriented and properly groomed.  Additionally, although his relationship with his adult children was increasingly estranged, he maintained a close relationship with his mother throughout the period on appeal, and therefore did not demonstrate an inability to maintain effective relationships.  He also continued to enjoy his hobby of collecting and caring for tropical fish.  Therefore, the Board finds a higher 70 percent rating was not warranted at any point during the period on appeal.

Next, the Board has attributed all the Veteran's symptoms to his service-connected disability.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the rating criteria are adequate to address his disability.  The very symptoms he describes, including difficulties sleeping, flashbacks, and increased isolation, are specifically contemplated in the assigned schedular rating.  Therefore, the schedular rating criteria adequately describe his disability picture, and referral for extra-schedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has been unemployed since 1991; however throughout the claims file he consistently attributed his unemployment to his physical health, specifically a 1991 workplace injury.  Therefore, the Veteran has not asserted that his PTSD caused his unemployability.  As such, the Board finds no inferred claim for TDIU based on PTSD has been raised by the record.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran's appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, service treatment records were obtained, as were post-service VA treatment records.  The Veteran did not indicate he received any private treatment for his PTSD.  He also provided testimony at a hearing before the Board in May 2012 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provide a sound basis upon which to base a decision with regard to the appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this appeal.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this appeal that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this appeal.


ORDER

A 50 percent rating, but no more, is granted effective May 9, 2012, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


